Dismissed and Memorandum Opinion filed October 27, 2011.




                                          In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-00660-CV
                                    ____________

                        IN THE INTEREST OF C.R.L., a Child


                       On Appeal from the 247th District Court
                                Harris County, Texas
                         Trial Court Cause No. 2006-58779


                      MEMORANDUM                     OPINION

       This is an attempted appeal from a judgment signed September 8, 2009. No motion
for new trial was filed. Appellant's notice of appeal was filed July 28, 2011.

       The notice of appeal must be filed within thirty days after the judgment is signed
when appellant has not filed a timely motion for new trial, motion to modify the judgment,
motion to reinstate, or request for findings of fact and conclusion of law. See Tex. R. App.
P. 26.1.

       Appellant's notice of appeal was not filed timely. A motion for extension of time is
necessarily implied when an appellant, acting in good faith, files a notice of appeal beyond
the time allowed by rule 26.1, but within the fifteen-day grace period provided by Rule
26.3 for filing a motion for extension of time. See Verburgt v. Dorner, 959 S.W.2d 615,
617-18 (1997) (construing the predecessor to Rule 26). Appellant's notice of appeal was
not filed within the fifteen-day period provided by rule 26.3

       On September 19, 2011, notification was transmitted to all parties of the court's
intention to dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a).
Appellant filed no response.

       Accordingly, the appeal is ordered dismissed.



                                          PER CURIAM


Panel consists of Chief Justice Hedges, Justices Anderson and Christopher.




                                             2